Citation Nr: 1638584	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-34 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent from April 15, 2011, and a rating in excess of 50 percent from September 26, 2011, for service-connected major depression.

2.  Entitlement to a total disability rating based upon individual unemployablity (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to March 1990.

This appeal to the Board of Veterans' Appeals (Board) arose from August 2011 and December 2012 rating decisions.

In August 2011, the RO, inter alia, granted service connection and assigned an initial rating of 30 percent for major depression, effective April 15, 2011.  In September 2011, the Veteran filed a supplemental claim in which he indicated that his major depression was worse than was contemplated under the assigned rating.  The Board accepts this statement as a notice of disagreement (NOD) with respect to the initial rating assigned.  In a November 2011 rating decision, the RO assigned a higher, 50 percent rating for the disability, effective September 26, 2011.  A statement of the case (SOC) was issued in September 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2012.  In 

In December 2012, the RO, inter alia, denied the Veteran's claim of entitlement to a TDIU.  The Veteran filed a NOD in January 2013 and a SOC was issued in May 2013.  He filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2013.

As the appeal of the major depression claim involves disagreement with the initial rating assigned following the award of service connection, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Also, although the RO granted a higher rating for the disability, as higher ratings are available, and a claimant is presumed to seek the maximum available benefit for a disability, the Board characterized the higher rating claim to reflect the staged ratings assigned.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In June 2016, the undersigned VLJ granted an extension of time for the Veteran to submit additional evidence.  Subsequently, the RO received written medical opinions dated in May 2016 and August 2016, and statements from the Veteran and his agent dated in May 2016 and August 2016.  The Veteran, through his agent, waived initial consideration of the evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2015).

As for the matter of representation, the record reflects that the Veteran was previously represented by the Disabled American Veterans (DAV), as reflected in an April 2011 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  In August 2012, the Veteran executed a new VA Form 21-22a (Appointment of Individual as Claimant's Representative) naming Christopher Loiacono, Agent, as his representative.  The Board recognizes the change in representation.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. 

For reasons expressed below, the claims on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that additional AOJ action on the claims on appeal is warranted.

The Veteran was last afforded a VA examination for evaluation of his service-connected major depression in April 2014.  In May 2016 and August 2016, the Veteran has submitted evidence that is suggestive of worsening of his psychiatric disability.  Notably, in a May 2016 psychiatric/psychological impairment questionnaire, Dr. P.F. indicated that the Veteran's service-connected major depression affects his ability to function independently, appropriately, and effectively.  Dr. P.F. reported that the Veteran's major depression caused an inability to establish and maintain effective relationships.  Dr. P.F. further stated that the Veteran had deficiencies in family relations, persistent irrational fears of being abandoned, neglect of personal hygiene, intermittent inability to perform activities of daily living, unprovoked hostility and irritability, deficiencies in judgment, and suicidal ideation.  Additionally, in an August 2016 psychiatric/psychological impairment questionnaire, Dr. S.M. reported that the Veteran additionally endorsed obsessional rituals which interfere with routine activities, persistent danger of hurting self or others, deficiencies in work or school, and gross impairment in thought processes.  

Accordingly, the Board finds that the Veteran should be afforded a new VA examination to obtain contemporaneous, pertinent information to assess the  severity of his major depression.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board also observes that there is conflicting evidence of record as to the extent to which the symptoms associated with the Veteran's service-connected major depression overlap with a diagnosed nonservice-connected borderline personality disorder.  To this end, the Board observes that the October 2011 VA examiner found that the Veteran's personality disorder, not otherwise specified (NOS), "causes self-esteem problems, anger problems, and relationship problems," reflective of mild impairment.  The December 2012 VA examiner indicated that the Veteran's borderline personality disorder causes unstable and intense interpersonal relationships, recurrent suicidal gestures and self-mutilating behavior, affective instability due to remarked reactivity of mood, inappropriate, intense anger with difficulty controlling anger, and identity disturbance with frequent self-loathing.   In a May 2013 VA medical opinion, the examiner also differentiated between the symptomatology associated with the Veteran's service-connected major depression and his nonservice-connected personality disorder.  The April 2014 VA examiner determined that "the vast majority of [the Veteran's] impairment in social and occupational functioning is due to his borderline personality disorder."  

By contrast, however, in a May 2016 letter, Dr. P.F. stated, "[i]n my opinion, I do not feel the symptoms of [the Veteran's] psychiatric impairments can be differentiated clearly.  There is too much overlap between the two diagnoses, major depression and borderline personality disorder."  Dr. P.F. explained that some of the overlapping symptoms including "affective instability, negative relationships, resistance, isolation, not open or friendly, and in his case distorted perceptions in interactions with others, uninviting presentation to others, extreme mood swings, and shorter attention span and concentration."

As such, to help resolve the conflict, on remand, the VA examiner should attempt to differentiate between the symptoms associated with the service-connected major depression and the nonservice-connected borderline personality disorder.  If the examiner finds that it is not medically possible to distinguish symptoms between service-connected and nonservice-connected psychiatric impairment, he or she should clearly so state.  

With regard to the TDIU claim, the Veteran has repeatedly asserted entitlement to a TDIU based on his psychiatric disability.  See, e.g., the VA Form 21-8940 (Veterans' Application for Increased Compensation Based on Unemployability) dated September 2012.  As the AOJ's development of the psychiatric disability claim may impact the issue of entitlement to a TDIU, these matters are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, as adjudication of the TDIU claim, at this juncture, would be premature, this claim is being remanded, as well.

In addition, the Board notes that, in the August 2016 psychiatric/psychological impairment questionnaire, Dr. S.M. reported the Veteran received mental health treatment from him beginning in either July or August 2016 - "5 days per week for 6 weeks, then once per week."  These records are not contained in this claims file.  Moreover, the Board notes that the Veteran has endorsed ongoing VA mental health treatment (see, e.g., the September 2015 Board hearing transcript); however, only VA treatment records dated through April 2014 have been associated with the record.

Therefore, prior to arranging to obtain a further VA examination in connection with the initial rating claim referenced above, to ensure that all due process requirements are met and the record is complete with respect to both claims, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include any records of VA evaluation and/or treatment dated since April 2014.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.  In particular, as the above-referenced treatment records from Dr. S.M. are not contained in the claims file, the AOJ should seek authorization from the Veteran to obtain outstanding treatment records from the identified provider.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The AOJ's adjudication of both claims should include consideration of all pertinent evidence added to the electronic claims file since the last adjudication-to include, for the sake of efficiency, additional evidence submitted directly to the Board (notwithstanding the waiver of initial AOJ consideration of the evidence.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since April 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his agent a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.  Particularly request authorization to obtain complete treatment records from Dr. S.M., as described above.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record-including copies of any relevant records from Dr. S.M.-following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate mental health professional, for evaluation of his service-connected major depression.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report must reflect full consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all results made available to the clinician prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

The examiner should identify, and comment on the nature, frequency and/or severity (as appropriate), of all psychiatric symptoms found to be present, to include the impact of such on the Veteran's occupational and social functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examinations conducted in July 2011, October 2011, December 2012, and April 2014, the VA medical opinion dated May 2013, the private psychological disability examination dated January 2013 with a June 2013 addendum, and the private psychiatric/psychological impairment questionnaires dated January 2013, May 2016, and August 2016, as well as any lay and clinical evidence suggesting that the Veteran's overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment.

In addressing the above, the examiner should clearly indicate whether it is medically possible to distinguish symptoms associated with the nonservice-connected personality disorder from those attributable to service-connected major depression.  If it is not possible to distinguish the symptoms/effects of service-connected and nonservice-connected psychiatric impairment, the examiner should clearly so state, and indicate that the clinical findings rendered are reflective of the Veteran's overall psychiatric impairment.

Additionally, based on the examination findings/testing results, and review of the record, the examiner should clearly indicate whether, at any time since the April 2011 effective date of the award of service connection, the Veteran's major depression has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his agent an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

